DETAILED ACTION
                 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
              The prior art rejection of claims 1, 4-15, 18-20 and 22 as well as the objection to claim 18 (4/30/2020) are withdrawn in light of amendments to the claims.

Response to Arguments
           Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive. 
          Regarding the independent claims 16, 17 and 21 that incorporate language from rejected claim 8 and previously rejected with references Lamblin and Trancoso, Applicant argues that the references do not disclose the limitations recited in the claims (Amendment, pg. 22-25). Examiner respectfully disagrees as provided in the rejection below. Lamblin teaches/suggests: wherein the codebook vector determiner is configured to determine the codebook vector of the speech coding algorithm by employing (fHDf^)2/f^HDf^  wherein D is the diagonal matrix, wherein f is a first vector, and wherein f is a second vector (col. 4, ln 56 - col. 5, ln 30; col. 8, ln 35-46, correlation measure as suggesting equation), and wherein H indicates a Hermitian transpose of a vector (col. 8, ln 35-46). Trancoso further teaches: wherein the codebook vector determiner is configured to decompose the autocorrelation matrix R of the speech coding algorithm by conducting a matrix decomposition (sec. 54.1; pg. 355, sec. 54.3.1, wherein the codebook vector determiner is configured to conduct the matrix decomposition to determine a diagonal matrix D for determining the codebook vector of the speech coding algorithm (sec. 54.1; pg. 355, sec. 54.3.1, sec. 54.3.1).

Claim Objections
Claim 15 is objected to because of the following informalities: “determining the codebook vector depending on the autocorrelation matrix R” as recited in line 4 should be “determining the codebook vector depending on an autocorrelation matrix R” “a speech encoder for…“ Appropriate correction is required.

Claim Rejections - 35 USC § 103
1.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.       Claims 16, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lamblin US 5,717,825 (“Lamblin” - IDS) in view of Trancoso “An Overview of Different Trends on CELP Coding” (“Trancoso”)
          Per Claim 16, Lamblin discloses a speech decoder for decoding an encoded speech signal being encoded by a speech encoder for encoding a speech signal by determining a codebook vector of a speech coding algorithm (Abstract; fig. 1; col. 8, ln 1-45),
wherein the speech decoder comprises a codebook vector determiner for determining the codebook vector depending on an autocorrelation matrix R (col. 4, ln 56 - col. 5, ln 30; The vector D constitutes a target vector for the excitation search module 28.  This module 28 determines a codeword from the codebook which maximizes the normalized correlation……, col. 8), 
               wherein the speech decoder is configured to generate a decoded speech signal from the encoded speech signal using the codebook vector (fig. 1; col. 1, ln 37-61; col. 2, ln 62 – col. 3, ln 4; col. 4, ln 56 - col. 5, ln 30; col. 11, ln 59 – 67; col. 12, ln 59-67),
            Lamblin does not explicitly disclose, but suggests:
           wherein the codebook vector determiner is configured to determine the codebook vector of the speech coding algorithm by employing
            (fHDf^)2/f^HDf^            
            wherein D is the diagonal matrix, wherein f is a first vector, and wherein f is a second vector (col. 4, ln 56 - col. 5, ln 30; col. 8, ln 35-46, correlation measure as suggesting equation)
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try to implement “wherein the codebook vector determiner is configured to determine the codebook vector by employing (fHDf^)2/f^HDf^ ,  wherein D is the diagonal matrix, wherein f is a first vector, and wherein f^ is a second vector”, with the suggestion/motivation of minimizing the quadratic error between the weighted original signal and the weighted synthetic signal
             Lamblin discloses a transpose (col. 8, ln 35-46), but does not explicitly disclose wherein H indicates a Hermitian transpose of a vector
k in the denominator of Lamblin’s correlation as well as to employ employ/substitute the use of the Hermitian transpose (complex conjugate of transpose) instead of the transpose in arriving at the employed equation with the same reasons as estimating the codevector of a codebook
            Lamblin does not explicitly disclose wherein the codebook vector determiner is configured to decompose the autocorrelation matrix R by conducting a matrix decomposition or wherein the codebook vector determiner is configured to conduct the matrix decomposition to determine a diagonal matrix D for determining the codebook vector
            However, these features are well known as evidenced by Trancoso who teaches:
           wherein the codebook vector determiner is configured to decompose the autocorrelation matrix R of the speech coding algorithm by conducting a matrix decomposition (sec. 54.1; pg. 355, sec. 54.3.1, sec. 54.3.1)
wherein the codebook vector determiner is configured to conduct the matrix decomposition to determine a diagonal matrix D for determining the codebook vector of the speech coding algorithm (sec. 54.1; pg. 355, sec. 54.3.1, sec. 54.3.1)
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Trancoso in in the decoder of Lamblin, in arriving at “wherein the codebook vector determiner is configured to decompose the autocorrelation matrix R of the speech coding algorithm by conducting a matrix decomposition” and “wherein the codebook vector determiner is configured to conduct the matrix decomposition to determine a diagonal matrix D for determining the codebook vector of the speech coding algorithm”, because such combination would have resulted in reducing computational complexity when performing a codebook search (Trancoso, sec. 54.3.1)
           Per Claim 17, Lamblin discloses a method for decoding an encoded speech signal being encoded according to the method for encoding a speech signal by determining a codebook vector of a speech coding algorithm (Abstract; fig. 1; col. 8, ln 1-45): 
           wherein the method comprises determining the codebook vector depending on an autocorrelation matrix R (col. 4, ln 56 - col. 5, ln 30; The vector D constitutes a target vector for the excitation search module 28.  This module 28 determines a codeword from the codebook which maximizes the normalized correlation……, col. 8), 
               wherein the method comprises generating a decoded speech signal from the encoded speech signal using the codebook vector (fig. 1; col. 1, ln 37-61; col. 2, ln 62 – col. 3, ln 4; col. 4, ln 56 - col. 5, ln 30; col. 11, ln 59 – 67; col. 12, ln 59-67),

           wherein determining the codebook vector of the speech coding algorithm is conducted by employing
            (fHDf^)2/f^HDf^            
            wherein D is the diagonal matrix, wherein f is a first vector, and wherein f is a second vector (col. 4, ln 56 - col. 5, ln 30; col. 8, ln 35-46, correlation measure as suggesting equation), 
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try to implement “wherein the codebook vector determiner is configured to determine the codebook vector by employing (fHDf^)2/f^HDf^ ,  wherein D is the diagonal matrix, wherein f is a first vector, and wherein f^ is a second vector”, with the suggestion/motivation of minimizing the quadratic error between the weighted original signal and the weighted synthetic signal
             Lamblin discloses a transpose (col. 8, ln 35-46), but does not explicitly disclose wherein H indicates a Hermitian transpose of a vector
             However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try to implement the use of a Hermitian/conjugate transpose of a vector instead of the transpose of the vector, with the predictable result of obtaining an n-by-m representation vector of the original m-by n representation vector since the Hermitian transpose is simply the complex conjugate of each entry of the original vector. Furthermore it would have been obvious to one of ordinary skill in the art to arrive at the employed equation by including ck in the denominator of Lamblin’s correlation as well as to employ employ/substitute the use of 
            Lamblin does not explicitly disclose wherein the method comprises decomposing the autocorrelation matrix R of the speech coding algorithm by conducting a matrix decomposition or wherein conducting the matrix decomposition is conducted by determining a diagonal matrix D for determining the codebook vector of the speech coding algorithm
            However, these features are well known as evidenced by Trancoso who teaches:
           wherein the method comprises decomposing the autocorrelation matrix R of the speech coding algorithm by conducting a matrix decomposition (sec. 54.1; pg. 355, sec. 54.3.1, sec. 54.3.1)
          wherein conducting the matrix decomposition is conducted by determining a diagonal matrix D for determining the codebook vector of the speech coding algorithm (sec. 54.1; pg. 355, sec. 54.3.1, sec. 54.3.1)
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Trancoso in in the method of Lamblin, in arriving at “wherein the method comprises decomposing the autocorrelation matrix R of the speech coding algorithm by conducting a matrix decomposition” and “wherein conducting the matrix decomposition is conducted by determining a diagonal matrix D for determining the codebook vector of the speech coding algorithm”, because 
          Per Claim 21, Lamblin discloses a method for decoding an encoded speech signal being encoded according to the method for encoding a speech signal by determining a codebook vector of a speech coding algorithm (Abstract; fig. 1; col. 8, ln 1-45): 
             wherein the method comprises determining the codebook vector depending on an autocorrelation matrix R (col. 4, ln 56 - col. 5, ln 30; The vector D constitutes a target vector for the excitation search module 28.  This module 28 determines a codeword from the codebook which maximizes the normalized correlation……, col. 8), 
               wherein the method comprises generating a decoded speech signal from the encoded speech signal using the codebook vector (fig. 1; col. 1, ln 37-61; col. 2, ln 62 – col. 3, ln 4; col. 4, ln 56 - col. 5, ln 30; col. 11, ln 59 – 67; col. 12, ln 59-67),
            Lamblin does not explicitly disclose, but suggests:
           wherein determining the codebook vector of the speech coding algorithm is conducted by employing
            (fHDf^)2/f^HDf^            
            wherein D is the diagonal matrix, wherein f is a first vector, and wherein f is a second vector (col. 4, ln 56 - col. 5, ln 30; col. 8, ln 35-46, correlation measure as suggesting equation), 
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try to implement “wherein the codebook vector determiner is configured to determine the codebook vector by employing (fHDf^)2/f^HDf^ ,  wherein ^ is a second vector”, with the suggestion/motivation of minimizing the quadratic error between the weighted original signal and the weighted synthetic signal
             Lamblin discloses a transpose (col. 8, ln 35-46), but does not explicitly disclose wherein H indicates a Hermitian transpose of a vector
             However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try to implement the use of a Hermitian/conjugate transpose of a vector instead of the transpose of the vector, with the predictable result of obtaining an n-by-m representation vector of the original m-by n representation vector since the Hermitian transpose is simply the complex conjugate of each entry of the original vector. Furthermore it would have been obvious to one of ordinary skill in the art to arrive at the employed equation by including ck in the denominator of Lamblin’s correlation as well as to employ employ/substitute the use of the Hermitian transpose (complex conjugate of transpose) instead of the transpose in arriving at the employed equation with the same reasons as estimating the codevector of a codebook
            Lamblin does not explicitly disclose wherein the method comprises decomposing the autocorrelation matrix R of the speech coding algorithm by conducting a matrix decomposition or wherein conducting the matrix decomposition is conducted by determining a diagonal matrix D for determining the codebook vector of the speech coding algorithm
            However, these features are well known as evidenced by Trancoso who teaches:
wherein the method comprises decomposing the autocorrelation matrix R of the speech coding algorithm by conducting a matrix decomposition (sec. 54.1; pg. 355, sec. 54.3.1, sec. 54.3.1)
          wherein conducting the matrix decomposition is conducted by determining a diagonal matrix D for determining the codebook vector of the speech coding algorithm (sec. 54.1; pg. 355, sec. 54.3.1, sec. 54.3.1)
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Trancoso in the method of Lamblin, in arriving at “wherein the method comprises decomposing the autocorrelation matrix R of the speech coding algorithm by conducting a matrix decomposition” and “wherein conducting the matrix decomposition is conducted by determining a diagonal matrix D for determining the codebook vector of the speech coding algorithm”, because such combination would have resulted in reducing computational complexity when performing a codebook search (Trancoso, sec. 54.3.1).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658